Campbell, J.,
(dissenting). I do not think that plaintiff made out a case for recovery. It is hardly necessary to enlarge on the reasons why I do not concur in the views of my Brother Long, further than to indicate their general tenor.
This road, which is a short causeway between higher grounds on either side, appears to have an ordinary driveway, quite as wide as is usual in country roads. It differs from the common level roads only in needing and having no roadside ditches. It has existed a long time, and that is of itself one of the strongest reasons why defendant cannot be regarded as negligent in not changing what, so far as appears, has been considered a safe road. I do not understand that the laws of 1879 and 1887 purport to impose a duty on the local authorities of changing existing roads in any particular. Neither do I think courts or juries can dictate to highway authorities the use of barriers on a road bordering on no cliff or stream, which are very unusual, and which very few persons would ever think of putting up in such a place. *467The. accident -which happened here would have happened to the wagon just as probably and just as badly on a road of the same width bordered by ditches. The deceased was perfectly familiar with the road, and knew, if any one did, in what way it was capable of causing mischief. Common highways are made for usual vehicles, and a township cannot be required to make a road-way so wide that it will furnish space for the slidings and swervings of a wagon so long that it would with its team find it impossible to turn aside, to say nothing of turning round, in twice the space required by law for any road-way. The crowning of the center of the road was mot only to be expected at the season, but it was not unknown to deceased, and it was his duty, as well as that of his drivei’, to keep an eye upon the manner in which the wagon was moving, and see that it was properly driven. The direct cause of the movement of the wagon was beyond any doubt the failure of deceased and his driver to do this, and if they were excusable for using wheels instead of runners at such a time and place, and with such an unwieldy carriage, they were bound to look to their movements.
It is also clear that the condition of the road was not the proximate cause of the death of deceased. If he had been killed or thrown down while in the wagon, this might perhaps have been traced directly to that source. But those who stayed in the wagon came to no harm. Had he been thrown from the steps, where it was not safe to stand, he could have had no one to blame but himself. But here he came to his injury by attempting to hold or push this enormous wagon up a slope.by his own strength, — a thing that was preposterous in itself, and which was certain to sweep him away with any slip. It is impossible, it seems to mo, to hold that he did not *468directly contribute to his injury, and he was in fact not merely aiding in it, but its primary cause.
I am not prepared to depart from what I conceive to-be the settled law of this State, or to hold that the proper or best methods of building roads is among the presumable accomplishments of average jurors. The officers intrusted with that discretion are selected under the law to act on their best judgment, and I do not believe their judgment is open to revision, unless so monstrously perverted as to show they have never used their discretion at all. We have no laws that require perfect roads, or perfect safeguards. It is not negligence to do what is usually done in similar cases, until some statute intervenes to require it specifically. We have no statute -that requires roads in dry places to be guarded by barriers. The law of 1877, which provided for them, was repealed in 1881, except as to roads bordering on streams. There is some reason for holding bridges to have their approaches made different from ordinary roads, partly because it is usual, and therefore expected, and practically required by statute, and partly because a road approaching is narrowed to correspond with the width of the bridge, and vehicles are more likely to miss the way, and animals are not unlikely to need looking after in driving them on it. But it is not at all usual to put up guards beside roads of even width, and with road-way as wide as our turnpikes and plank or gravel roads are required to be. And no one would think of fencing between the road-way and the ditches, which, as before suggested, would have created the same difficulty for this wagon that existed on the highway in question.
I think there should be judgment for defendant of reversal.
Champlin, J., took no part in the decision of this case